





Exhibit 10.25




THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS
COVERING SECURITIES THAT HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED




 






[rllogoa03.jpg]
Cliff Restricted Performance Share Unit Award

--------------------------------------------------------------------------------

Fiscal 2015 – Overview








































April 1, 2014





--------------------------------------------------------------------------------





This Overview is qualified in its entirety by reference to the Memorandum to
Participants in the Ralph Lauren Corporation 2010 Long-Term Stock Incentive Plan
and to the Plan itself. Copies of the Memorandum and the Plan are available from
your Human Resources Department.
OVERVIEW
The Ralph Lauren Corporation (the “Company”) 2010 Long-Term Stock Incentive Plan
(the “Plan”) authorizes the Compensation & Organizational Development Committee
of the Board of Directors (the “Compensation Committee”) to grant equity awards
to officers and other employees of the Company and its Subsidiaries, and
Affiliates.
As determined by the Compensation Committee, the Company may grant one or more
types of Restricted Performance Share Unit awards (“RPSUs”). This Overview
describes one type of RPSU that has three-year cliff vesting (“Cliff RPSU”). The
term “cliff” vesting is used since all units in a given Cliff RPSU award are
eligible to vest at the same time.
A Cliff RPSU award provides a participant the opportunity to receive shares of
the Company’s Class A Common Stock (traded on the New York Stock Exchange under
the symbol RL) at a later date contingent upon achievement of performance goals
over a specified period, generally three fiscal years, and contingent upon
continued service with the Company.
AWARD OBJECTIVES
Objectives of RPSUs, including Cliff RPSUs, are to:
1.
Attract and retain exceptional individuals of superior talent

2.
Motivate such individuals to achieve longer-range performance goals

3.
Enable such individuals to participate in the long-term growth and financial
success of the Company














April 1, 2014
Fiscal 2015 Cliff RPSU Overview
2

--------------------------------------------------------------------------------





PLAN ADMINISTRATION
The Company’s Human Resources Department administers the program and Merrill
Lynch Wealth Management (“Merrill Lynch”) is the record-keeper. Participants
must have an open brokerage account at Merrill Lynch in order to facilitate
distribution of shares of the Company’s Class A Common Stock upon the vesting of
Cliff RPSUs. To open a brokerage account, or for questions regarding your
account and account transactions, contact Merrill Lynch at (212) 236-5574 or
(800) 937-0526.
The Company’s Board of Directors reserves the right to amend, modify or
terminate the Plan, subject to stockholder approval, if required. No such
amendment to the Plan would adversely affect any Cliff RPSU awards then
outstanding.
Nothing contained herein may be construed as creating a promise of future
benefits or a binding contract with the Company. Further, an individual’s
employment continues to be at will, subject to any applicable employment
agreement.
For questions regarding the Plan and its provisions, contact Human Resources.
ELIGIBILITY FOR GRANT
Equity awards, including Cliff RPSU awards, may be granted annually to
designated, key executives who have a significant impact on the strategic
direction and business results of the Company, and who are actively employed on
April 1 of the year when the grant is made.
Guidelines have been established for the number and type of equity awards that
eligible participants may receive. The guidelines reflect a position’s scope,
accountability and impact on the organization, and may also reflect changes in
the value of the Company’s Class A Common Stock.
Please note that the guidelines do not constitute a guarantee that any specific
individual will receive an equity award in any given or subsequent year, or
guarantee the type or the size of any grant, if a grant is made.


An eligible employee who receives a Below Expectations (B) or Unsatisfactory (U)
rating
on his or her annual performance appraisal is not eligible for an equity award
in the fiscal year following that performance appraisal period.




April 1, 2014
Fiscal 2015 Cliff RPSU Overview
3

--------------------------------------------------------------------------------





PERFORMANCE MEASURES FOR CLIFF RPSU VESTING
The Company’s performance measure(s) are set by the Compensation Committee at
the time of grant from a list of performance criteria set forth in the Plan.
Such measure(s) may include, for example, one or more of the following:
▪
Net Earnings or Net Income (before or after taxes)

▪
Basic or Diluted Earnings Per Share (before or after taxes)

▪
Net Operating Profit (before or after taxes)

▪
Net Revenue or Net Revenue Growth

▪
Gross Profit or Gross Profit Growth

▪
Return Measures (including but not limited to Return on Assets, Investments,
Capital)

▪
Other measures of economic value added or other value creation metrics

STRUCTURE OF GRANTS AND PAYOUT SCHEDULE
A participant is awarded a target number of Cliff RPSUs on grant date.
Applicable Threshold, Target and Maximum levels of Company financial performance
are established at the beginning of the performance period.


PERFORMANCE AND PAYOUT SCHEDULE
Performance Level
% of Goal
Achieved
% of Target
Cliff RPSUs Vested
Threshold
70%
75%
Target
100%
100%
Maximum
110%
150%

No payout will be earned for performance below Threshold
Note: Cliff RPSU vesting is interpolated for performance between 70% - 110% of
target
Once a Cliff RPSU award is granted, the performance measure(s), performance
goals, vesting and payout schedule will not be modified during the term for that
particular award. However, in determining performance against the goal, the
Company’s results may be adjusted to exclude the effects of certain events and
transactions as specified by the Compensation Committee at the time of grant.
For any future awards, the Compensation Committee may change the performance
measure(s), goals, vesting, and payout schedule(s).





April 1, 2014
Fiscal 2015 Cliff RPSU Overview
4

--------------------------------------------------------------------------------





FISCAL 2015 GRANT PERFORMANCE MEASURE, PERFORMANCE LEVELS AND VESTING
The Company performance measure for fiscal 2015 Cliff RPSU awards is Cumulative
Net Earnings for fiscal years 2015-2017. Vesting of Cliff RPSUs, and the
distribution of the Company’s Class A Common Stock, will occur after the end of
Fiscal 2017, as soon as administratively practical following certification of
achievement of the performance goals by the Compensation Committee. The vesting
date typically occurs in June of each year, but may be earlier or later.
If Threshold or better performance is achieved, and the participant has had
continuous service with the Company through the vesting date, shares of the
Company’s Class A Common Stock will be distributed to participants upon the
vesting of Cliff RPSUs. Upon vesting, the participant will own the shares and as
a shareholder of the Company’s Class A Common Stock, will have voting rights and
will receive dividends, if applicable, on such shares. Prior to the vesting
date, dividends are not earned on Cliff RPSUs and the participant does not have
voting rights. If performance is below Threshold at the end of the performance
period, all Cliff RPSUs granted for that award will be forfeited.
Cliff RPSUs granted in fiscal 2015 are scheduled to vest after fiscal 2017,
subject to the Company’s achievement of the cumulative performance goals
specified, and the participant’s continuous service with the Company.
EXAMPLE OF PERFORMANCE LEVEL, VESTING AND PAYOUT
 
# Cliff
RPSUs Granted
Performance
Period
Performance Level 1
Vested
Percentage1
Vesting Date2
# Shares Vested
 
 
 
 
 
 
 
FY13
(July 2012)
1,000
 FY13 - FY15
110%
 150%
FY16
(June 2015)
 1,500
FY14
 (April 2013)
1,000
 FY14 - FY16
100%
100%
FY17
(June 2016)
 1,000
FY15
(April 2014)
1,000
FY15 - FY17
70%
75%
FY18
  (June 2017)
750

1 Example is hypothetical and is not a forecast of future performance and payout
percentages
2 Vesting typically occurs in June, but may be earlier or later











April 1, 2014
Fiscal 2015 Cliff RPSU Overview
5

--------------------------------------------------------------------------------





In the U.S. and in many other jurisdictions, vesting of RPSUs and the delivery
of shares of Class A Common Stock is a taxable event. When shares are
distributed, a portion of the shares are withheld to satisfy withholding
requirements, and the net shares are delivered to participants in their Merrill
Lynch account.
VALUE OF RESTRICTED PERFORMANCE SHARE UNITS
If Threshold or better performance against the applicable goal is achieved,
Cliff RPSUs can provide participants with ownership of the Company’s Class A
Common Stock and offer the opportunity to recognize value in several ways:
▪
Receive shares of RL Class A Common Stock without paying any exercise price

▪
The number of Cliff RPSUs vesting can range from 75% (Threshold) to 150%
(Maximum) of the target shares granted

▪
Any increases in the Company’s Class A Common Stock price above the price on the
grant date increases the value of the award

The example below illustrates the opportunity for gains in the value of the
award at various Company Class A Common Stock prices.


EXAMPLE: POTENTIAL VALUE
Award of 1,000 Cliff RPSUs
 
 
If Stock Price Reaches:
Value At:
# of Shares
$150
$175
$200
$225
Threshold Performance
750
$112,500
$131,250
$150,000
$168,750
Target Performance
1,000
$150,000
$175,000
$200,000
$225,000
Maximum Performance
1,500
$225,000
$262,500
$300,000
$337,500

Note: Value is before tax and a portion of the shares will be withheld to
satisfy required tax withholding. Example is hypothetical and is not a forecast
of growth in the Company’s Class A Common Stock price. If the performance
calculation results in fractional shares, the fractional shares will be paid in
cash.



April 1, 2014
Fiscal 2015 Cliff RPSU Overview
6

--------------------------------------------------------------------------------





SALE OF SHARES SUBSEQUENT TO DISTRIBUTION
Shares received from the vesting of a Cliff RPSU award may be sold subject to
the Company’s trading restrictions as set forth in the Company’s Securities
Trading policy beginning on page 8. In certain circumstances, certain Executive
Officers may sell shares pursuant to Rule 144 or another applicable exemption
under the U.S. Securities Act of 1933, as amended.
In the U.S. and in many other jurisdictions, the sale of such shares after
vesting has tax implications. Contact your financial advisor for important
information about how a subsequent sale of shares impacts you. Once Cliff RPSUs
have vested and you receive shares of the Company’s Class A Common Stock from
the vesting of a particular Cliff RPSU award, you retain all rights to those
shares, regardless of employment status with the Company.
IF YOU LEAVE THE COMPANY
Event
Status of Cliff RPSU Awards
Normal Retirement
(Age 65)


Early Retirement
(Age 55 through age 64
with 7 or more years of service


Long-Term Disability (LTD)


Death
• In the case of retirement, LTD or death, a pro-rated1 target number of
outstanding Cliff RPSU grants will be determined
• These pro-rated Cliff RPSUs will vest2 after the end of the applicable
performance period based on the actual degree of achievement. If performance
against the cumulative performance goal does not reach the Threshold level, then
the pro-rated Cliff RPSUs will be forfeited.
• All remaining Cliff RPSUs are forfeited
Voluntary Resignation
• All unvested Cliff RPSUs are forfeited
Involuntary Termination
(Without Cause)
• All unvested Cliff RPSUs are forfeited
Dismissal for Cause
(As defined by the Company or,
if applicable, the participant’s employment agreement)
• All vested Cliff RPSUs not yet distributed into shares of the Company’s Class
A Common Stock are forfeited
• All unvested Cliff RPSUs are forfeited



1 The pro-rata portion will be determined by taking the number of full months
worked during the corresponding performance period, dividing it by the number of
months in the performance period, and then multiplying the resulting decimal by
the number of Cliff RPSUs granted for that performance period.


2 Vesting occurs after the end of the performance period following certification
of achievement of performance goals by The Compensation Committee. The vesting
date typically occurs in June of each year, but may be earlier or later. Your
Merrill Lynch statement reflects a performance end date, which is different from
the actual vesting date.





April 1, 2014
Fiscal 2015 Cliff RPSU Overview
7

--------------------------------------------------------------------------------





SECURITIES TRADING POLICY
INSIDER TRADING
As provided in the Company Employee Handbook, employees are prohibited by law
from buying or selling securities if an employee has or is aware of any
material, non-public information about the Company and its subsidiaries. This is
commonly referred to as “insider information.” Material, non-public information
is any information that has not been disclosed to the public that could affect
the price of Company Common Stock -- either positively or negatively -- or
affect a person’s decision to buy, hold or sell securities.
 
Examples of what might be considered “insider information” include but are not
limited to the following:
•
Earnings or other financial information

•
Changes in dividend policy

•
Stock splits

•
Mergers and acquisitions

•
Major new contracts or product-line introductions

•
Litigation involving substantial amounts of money

•
Changes in management

These insider-trading rules are applicable to employees of Ralph Lauren and its
Subsidiaries and Affiliates, worldwide.
COMPANY BLACKOUT PERIODS
To avoid even the appearance of “insider trading,” our Company’s Securities
Trading policy prohibits members of the Board of Directors, all employees and
their “Related Parties“ (as such term is defined in the Company’s Securities
Trading Policy) from making trades involving stock of the Company during certain
“blackout periods.” This prohibition covers all transactions in the Company’s
securities, including buying or selling shares, including shares of Class A
Common Stock received upon the vesting of RPSUs. These blackout periods
generally begin two weeks before the end of each of our fiscal quarters and
continue through one trading day after the Company issues its earnings release
for the fiscal quarter or year just ended. If the earnings release is issued
before the opening of the market on a trading day, trading may begin the next
day. The blackout periods are announced at the start of each year. The Company
may prohibit trading of the Company’s stock at any time it deems such trading to
be inappropriate, even outside the regular blackout periods. Individuals who
receive a specific notification prohibiting them from trading the Company’s
stock should note that such notification takes precedence over pre-announced
blackout periods. In addition, members of



April 1, 2014
Fiscal 2015 Cliff RPSU Overview
8

--------------------------------------------------------------------------------





the Board of Directors, Officers (any employee who is a Vice President or
above), and all employees in the Finance and Legal departments must clear all
trades with the Corporate Counsel, or their designee, at all times.
ADDITIONAL PROHIBITED TRANSACTIONS
Because we believe it is inappropriate for any Company personnel to engage in
short-term or speculative transactions involving the Company’s Common Stock, it
is Company policy that employees do not engage in any of the following
activities with respect to the securities of the Company:
•
“In and out” trading in securities of the Company. Any Company stock purchased
in the market must be held for a minimum of six months, and ideally longer. Note
that the Securities and Exchange Commission (SEC) has a “short-swing profit
recapture” rule that effectively prohibits Executive Officers and members of the
Board of Directors from selling any Company stock within six months of a
purchase. The Company has extended this prohibition to all employees. The
receipt of shares pursuant to the vesting of Cliff RPSU awards is not considered
a purchase under the SEC’s rule.

•
Short sales (i.e., selling stock one does not own and then borrowing the shares
to make delivery)

•
Buying or selling “puts” or “calls” (i.e., making commitments to buy or sell
securities at a specified price for a fixed period of time)



CLEARANCE OF ALL TRADES BY DIRECTORS, OFFICERS AND OTHER KEY PERSONNEL
For employees at the Corporate Vice President and Division Senior Vice President
level or above (“Officers”) and for all employees in the Finance, Legal and
Human Resources departments, all transactions in the Company’s securities
(including, but not limited to purchases, sales, transfers, etc.) must be
conducted during an open trading window and pre-cleared with the Corporate
Counsel, or their designee. If contemplating a transaction, please provide a
written request via e-mail to RLTrading@ralphlauren.com, specifying the number
of Stock Options you wish to exercise and/or the number of shares you wish to
purchase or sell before contacting Merrill Lynch or any other broker, or taking
any other step to initiate a transaction.






April 1, 2014
Fiscal 2015 Cliff RPSU Overview
9

--------------------------------------------------------------------------------





COMPLIANCE WITH SECTION 409A 
To the extent applicable, the Plan shall be interpreted in accordance with
Section 409A of the Internal Revenue Code of 1986 and the Department of Treasury
Regulations and other interpretive guidance issued hereunder (“Section 409A”). 
Notwithstanding any provision of the Plan to the contrary, it is intended that
this Plan comply with Section 409A and all provision of this Plan shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A. Each Participant is solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on or in respect of such Participant in connection with this Plan or
any other plan maintained by the Company (including any taxes and penalties
under Section 409A), and neither the Company nor any Affiliate shall have any
obligation to indemnify or otherwise hold such Participant (or any beneficiary)
harmless from any or all of such taxes or penalties.








_____________________________________________________________________








In the event of any discrepancy between this Cliff RPSU Overview and either the
Plan or the provision under which the Plan is administered by the Compensation
Committee, the Plan and the determination of the Compensation Committee will
govern, as applicable. This Overview is qualified in its entirety based on the
determinations, interpretations and other decisions made within the sole
discretion of the Compensation Committee.



April 1, 2014
Fiscal 2015 Cliff RPSU Overview
10